RIG
                Jfn tbe Wniteb $)tate.s QCourt of jfeberal QCiaim.s
                                           No. 17-1247C

                                     (Filed: September 26, 2017)

                                     (NOT TO BE PUBLISHED)

 **********************************
                                               )
 MICHAEL HARRIS,                               )
                                               )                                 FIL
                        Plaintiff,             )
                                               )                                SEP 2 6 2017
           v.                                  )                               U.S. COURT OF
                                               )                              FEDERAL CLAIMS
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )
 **********************************

       Michael Harris, prose, Los Angeles, California.

       Amelia R.S.H. Lister-Sobotkin, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C., for defendant.

                                      OPINION AND ORDER

LETTOW, Judge.

        Plaintiff, Michael Harris, brings suit alleging violations of 18 U.S.C. § 1341 ("Frauds and
swindles") and 18 U.S.C. § 1701 ("Obstruction of mails generally") by the California state courts
or the Los Angeles County Sheriffs Office. Compl. at 1-2. 1 The crux of Mr: Harris's claims is
that neither the California courts or the Los Angeles County Sheriffs Office have served process
as he requested in his state civil action pending against the Los Angeles Police Department, and
that he has received no communications by mail describing deficiencies in his filings that prevent
service being made. This, he claims, is evidence that either the courts or the Sheriffs Office are
violating federal law by "obstructing mails away from [him]." See Compl. at 2.

       1
         Mr. HaiTis's Complaint appends s~veral pages of photographs of other documents,
including of a form styled "Los Angeles Police Department Complaint of Employee
Misconduct," various receipts for documents sent via mail, and other forms related to an action
in the California state court. Some of the photographed pages are numbered inconsistently with
the numbering scheme of the Complaint as a whole; thus references to the Complaint in this
opinion will be made to the pmiicular page numbers of the Complaint itself, which may at times
differ from the number handwritten on the page cited.


                                7017 1450 ODDO 1346 2595                _J
                                                                          I
         Before the court is Mr. Harris 's motion for leave to proceed in forma pauperis pursuant
to 28 U.S.C. § 1915, which motion is ready for disposition. See Pl. 's Mot. for Leave to Proceed
In Forma Pauperis, ECF No. 4. Section 1915 permits "any comi of the United States" to allow
parties to proceed without the payment of fees upon the filing of "an affidavit that ... the person
is unable to pay such fees." 28 U.S.C. § 1915; see also 28 U.S.C. § 2503(d). Further, among
other things, Section 1915 calls upon the court to assess, following consideration of the affidavit
contained within the motion to proceed in forma pauperis, whether the complaint is frivolous or
fails to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii).
For the reasons stated, the court grants Mr. Harris's motion to proceed informa pauperis, but
dismisses the complaint under§ 1915(e)(2)(B) and for lack of subject matter jurisdiction under
Rule 12(h)(3) of the Court of Federal Claims ("RCFC").

                                         BACKGROUND

         Mr. Harris alleges that either the California state courts or the Los Angeles County
Sheriffs Office are "obstructing mails" in order to "prevent the defendants in the [California]
civil action ... from being held liable for their unlawful activities." Comp!. at 2. Mr. Harris'
complaint appears to allege wrongdoing in connection with his state civil action filed against the
Los Angeles Police Depmiment and Wal greens arising out of an event that occurred on February
16, 2017, in which police officers allegedly "informed the claimant that they were planning on
obtaining a restraining order against the claimant for the purpose of banishing the claimant from
sitting at the LAPD Hollywood Police Station." Comp!. at 4; see also Harris v. Los Angeles
Police Dep't, No. BC665585 (Los Angeles Super. Ct. June 27, 2017). Mr. Harris alleges that the
Los Angeles County Sheriffs Office refused to effectuate service on the defendant Los Angeles
Police Department, at which time he states that he mailed the relevant documents to the Los
Angeles Superior Court along with a motion seeking to have the clerk of that court effectuate
service on the defendants. See Comp!. at 9. 2

         Mr. Harris fuiiher alleges that throughout the pendency of his civil action, and during the
period in which he alleges that the California courts or the Los Angeles County Sheriffs Office
failed to serve process on the defendants in his state case, no communications were mailed to
him asse1iing deficiencies in his filings. Comp!. at 2. He alleges that this absence of
communication has occurred because "[s]omeone is not sending or giving the claimant his mail


       2
          The Los Angeles Superior Comi and the California Courts provide various informational
guides for individuals litigating without lawyers, see, e.g., Service of Process,
http://www.courts.ca.gov/selfhelp-serving.htm (last visited Sept. 22, 2017), which describe,
among other things, the acceptable methods of service in California comis, one of which
includes service effectuated by a county sheriff, id. The Los Angeles County Sheriffs Office
similarly has a webpage describing the fees and requirements for having the Sheriffs Office
serve process in a civil case. See Civil Process Types and Fees,
http://civil.lasd.org/Civi1Process/cwig12.aspx (last visited Sept. 22, 2017). Mr. Harris does not
plead facts establishing the reason why the Los Angeles County Sheriffs Office allegedly
refused to effectuate service, but this ambiguity does not affect the disposition of his case here.


                                                 2
from the California state court, of which the correspondence should be ongoing through to the
conclusion of the case." Comp!. at 3. 3

        As a remedy for the alleged violations of 18 U.S.C. §§ 1341 and 1701, Mr. Harris seeks
damages in the amount of the higher of either $5,000,000 or the "cmTent day value of the
Adamson House Museum located in Malibu, California." Comp!. at 3. 4 Mr. Harris additionally
seeks an order "directing the postal police to investigate the violations ofU.S.C. Title 18 section
 1341and1701 and turn their findings over to the U.S. Attorney for convening a federal grand
jury for their findings of indictment or dismissal or the charges." Comp!. at 3. 5

                                STANDARDS FOR DECISION

         As plaintiff, Mr. Harris has the burden of establishing jurisdiction. See Reynolds v. Army
& Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). The leniency afforded to a prose
litigant with respect to formalities does not relieve such a litigant from satisfying jurisdictional
requirements. Kelley v. Secretary, United States Dep 't ofLabor, 812 F.2d 1378, 1380 (Fed. Cir.
1987). Under the Tucker Act, this court has jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive depattment, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in t01t." 28 U.S.C. § 1491(a)(l)
(emphasis added); see also Moore v. Public Defender's Office, 76 Fed. Cl. 617, 620 (2007)
("When a plaintiffs complaint names private patties, or local, county, or state agencies, rather
than federal agencies, this court has no jurisdiction to hear those allegations.").

        The Tucker Act waives sovereign immunity and allows a plaintiff to sue the United
States for money damages, United States v. Mitchell, 463 U.S. 206, 212 (1983), but it does not
provide a plaintiff with any substantive rights, United States v. Testan, 424 U.S. 392, 398 (1976).


       3 The  summary report for Mr. Harris' s pending case in California state court indicates that
a hearing is currently scheduled in that case on October 27, 2017, regarding potential dismissal
of the state case "for failure to file proof of service and for failure to appear on 9/15/17 ." See
Harris, No. BC665585, Case Summary available at http://www.lacomt.org/casesummary/ui (last
visited Sept. 22, 2017).

       4
         The Adamson House Museum is a National Historic Site and a California Historic
Landmark that, in addition to being located on "one of the most beautiful beach locations in
Southern California," is renowned for featuring "world-famous Malibu Tile ... [and] hand-
carved teakwood doors, hand-painted murals, molded ceilings, hand-wrought [filigree] ironwork
and lead-framed bottle glass windows." See Adamson House,
http://www.parks.ca.gov/?page_id=672 (last visited Sept. 22, 2017). Mr. Harris does not
indicate why he believes the valuation of the Adamson House Museum bears a relationship to
the amount of damages he seeks here.

       5Mr.  Harris presumably seeks an order directing the United States Postal Inspection
Service to commence the investigation he seeks. See Mission Statement,
https://www.postalinspectors.uspis.gov/aboutus/mission.aspx (last visited Sept. 22, 2017).
                                                 3
To establish jurisdiction, "a plaintiff must identify a separate source of substantive law that
creates the right to money damages." Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005) (en bane in relevant part) (citing Mitchell, 463 U.S. at 216; Testan, 424 U.S. at 398).

        Criminal statutes such as 18 U.S.C. §§ 1341 and 1701 are outside the scope of this
court's jurisdiction. See 28 U.S.C. § 1491; Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir.
1994) ("The [C]ourt [of Federal Claims) has no jurisdiction to adjudicate any claims whatsoever
under the federal criminal code.").

        As well, this comi lacks the power to award injunctive relief absent specific statutory
authorization. See United States v. King, 395 U.S. 1, 2-3 (1969) (citing United States v. Alire, 73
U.S. (6 Wall.) 573, 575 (1867); United States v. Jones, 131U.S.1, 9 (1889); Glidden Co. v.
Zdanok, 370 U.S. 530, 557 (1962)); see also Halim v. United States, 106 Fed. Cl. 677, 684-85
(2012) (citing National Air Traffic Controllers Ass 'n v. United States, 160 F.3d 714, 716-17
(Fed. Cir. 1998)) ("This court has never been afforded the general authority to issue declaratory
judgments or to grant injunctive relief."). More specifically, "[t]he Tucker Act does not provide
independent jurisdiction over ... claims for equitable relief." Taylor v. United States, 113 Fed.
Cl. 171, 173 (2013).

        Finally, for plaintiffs proceeding or seeking to proceed in forma pauperis under Section
1915, the court may screen their complaint and dismiss it if "the court determines that ... the
action or appeal--is frivolous or ... fails to state a claim on which relief may be granted." 28
U.S.C. § 1915(e)(2)(B).

        In sum, "[i)f a comi lacks jurisdiction to decide the merits of a case, dismissal is required
as a matter of law." Gray v. United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle,
74 U.S. (7 Wall.) 506, 514 (1868); Thoenv. United States, 765F.2d1110, 1116 (Fed. Cir.
 1985)); see also RCFC 12(h)(3) ("If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.") (emphasis added). In a case in which the
plaintiff has moved to appear in forma pauperis, Section 1915 requires the comi to dismiss the
case "[n]otwithstanding any filing fee, or any portion thereof, that may have been paid," where
the comi dete1mines that it is frivolous or fails to state a claim upon which relief may be granted.
28 U.S.C. § 1915(e)(2).

                                           ·ANALYSIS

        Mr. Hanis asserts claims for money damages arising out of alleged fraud and obstruction
of mail by two state entities: the Los Angeles County Sheriff's Office and the California state
courts. He also appears to seek an injunction directing the United States Postal Inspection
Service to investigate the criminal activity he alleges and directing an unspecified United States
Attorney to prosecute that criminal activity.




                                                  4
                                    A. Claims for Money Damages

        Mr. Harris's does not allege any wrongdoing by the United States that entitles him to
compensation. All of the conduct of which he complains was allegedly committed by state
actors. See United States v. Sherwood, 312 U.S. 584, 588 (1941) ("[I]f the relief sought is
against others than the United States the suit as to them must be ignored as beyond the
jurisdiction of the [Court of Federal Claims]"); see also Moore, 76 Fed. Cl. at 620 ("When a
plaintiffs complaint names private parties, or local, county, or state agencies, rather than federal
agencies, this court has no jurisdiction to hear those allegations."). His complaint also asserts
violations of two criminal statutes, which this court lacks power to hear. See Joshua, 17 F.3d at
379 ("The [C]ou1i [of Federal Claims] has no jurisdiction to adjudicate any claims whatsoever
under the federal criminal code."). Because this court lacks jurisdiction over any claims against
the Los Angeles County Sheriffs Office and the California state courts and over any claims
asserted under the criminal laws of the United States, Mr. Harris's claims for monetary damages
must be dismissed as outside this court's subject matter jurisdiction. See RCFC 12(h)(3) ("If the
court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.").

         Independently, Mr. Harris' claims lack an arguable basis in law before this comi; in
sh01i, their "disposition is obvious." Neitzke v. Williams, 490 U.S. 319, 325 (1989) ("[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact."); Taylor v. United States, 568 Fed. Appx. 890,
891 (Fed. Cir. 2014) (citing Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987)) ("A frivolous claim is one 'whose disposition is obvious."'). Mr. Harris's belief that
there is irregularity in connection with his requests for service of process in his pending state
case may be sincerely held, but "[i]n the language of courts, frivolity does not imply levity, and
is not inconsistent with a litigant's belief that he has been wronged and ought to have a remedy."
Galloway Farms, 834 F.2d at 1001. There is no arguable basis for the asse1iion that this court
has the power to adjudicate claims arising under the criminal laws of the United States against
state entities. See Nietzke, 490 U.S. at 319; Joshua, 17 F.3d at 378; Moore, 76 Fed. Cl. at 617.
These claims must be dismissed.

                                    B. Claims for Injunctive Relief

    Mr. Harris's claims for injunctive relief ask the court to compel the United States Postal
Inspection Service to investigate, and an United States Attomey to prosecute, his allegations of
criminal conduct. This court has been authorized to provide equitable forms of relief in
particular, statutorily-defined circumstances, but the Tucker Act itself does not confer general
authority to issue such relief. The injunction Mr. Harris apparently seeks does not fall within any
of the statutorily-defined instances in which this court can order equitable remedies. See, e.g., 28
U.S.C. § 149l(a)(2) (providing authority for specific forms of equitable relief"as an incident of
and collateral to any such judgment [for money damages].");§ 149l(b)(l)-(2) (allowing for
equitable relief in the context of bid protest actions);§ 1507 (allowing for declaratory judgments
in ce1iain tax actions). In sum, Mr. Harris' claims for equitable relief fall outside the scope of
this court's jurisdiction and must be dismissed.



                                                 5
                                       CONCLUSION

        For good cause shown, Mr. Harris's motion to proceed informapauperis is GRANTED.
Nevertheless, the comt has determined that Mr. Harris's claims are outside this court's subject
matter jurisdiction and raise unmeritorious questions of law, and thus the court must DISMISS
his complaint. The clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.


                                                    Cha~
                                                   Judge




                                               6